FIXED+1 MULTIFAMILY NOTE

     
US $10,295,000.00
  August 1, 2007

FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of PNC ARCS LLC, a Delaware limited
liability company, the principal sum of Ten Million Two Hundred Ninety Five
Thousand and No/100 Dollars (US $10,295,000.00), with interest accruing at the
Interest Rate on the unpaid principal balance from the Disbursement Date until
fully paid.

1. Defined Terms. In addition to defined terms found elsewhere in this Note, as
used in this Note, the following definitions shall apply:

Adjustable Rate. From and after each Rate Change Date until the next Rate Change
Date, the Adjustable Rate shall be the sum of (i) the Current Index, and
(ii) the Margin, which sum is then rounded to three decimal places, subject to
the limitations that the Adjustable Rate shall not be less than the Margin.

Adjustable Rate Period: The period commencing on the First Rate Change Date and
ending on the Maturity Date.



      Amortization Period: Zero (0) months.

Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

Current Index: The published Index that is effective on the 15th day before the
applicable Rate Change Date.

Debt Service Amounts: Amounts payable under this Note, the Security Instrument
or any other Loan Document.

Default Rate: A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.

Disbursement Date: The date of disbursement of Loan proceeds hereunder.

First Payment Change Date: The first day of September, 2016.

First Payment Date or First Interest Only Payment Date: The first day of
September, 2007.

First Principal and Interest Payment Date: N/A

First Rate Change Date: The first day of August, 2016.

Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.

Index: The British Bankers Association fixing of the London Inter-Bank Offered
Rate for 1-month U.S. Dollar-denominated deposits as reported by Telerate
through electronic transmission. If the Index is no longer available, or is no
longer posted through electronic transmission, Lender will choose a new index
that is based upon comparable information and provide notice thereof to
Borrower.



      Fixed Rate: The annual rate of Five and Nine Hundred Thirty Five
Thousandths Percent (5.935%).

Last Interest-Only Payment Date: N/A

Lender: The holder of this Note.

Loan: The loan evidenced by this Note.

Loan Term: 120 months.

Margin: The Adjustable Rate Period Mortgage Margin is 2.40%.

Maturity Date: The first day of August, 2017, or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.

Payment Change Date: The first day of the month following each Rate Change Date
until this Note is repaid in full.

Property Jurisdiction: The jurisdiction in which the Land is located.

Remaining Amortization Period: For an amortizing Loan, as of each Payment Change
Date, the Amortization Period minus the number of scheduled monthly principal
and interest payments that have elapsed since the date of this Note.

Rate Change Date: The First Rate Change Date and the first day of each month
thereafter until this Note is repaid in full.

Security Instrument: A Multifamily Deed of Trust, Assignment of Rents and
Security Agreement and Fixture Filing dated as of the date of this Note.

Yield Maintenance Period Term or Prepayment Premium Period Term: 108 months.

Yield Maintenance Period End Date or Prepayment Premium Period End Date: The
last day of July, 2016.

Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument.

2. Address for Payment. All payments due under this Note shall be payable at
26901 Agoura Rd, Suite 200, Calabasas Hills, CA 91301, or such other place as
may be designated by written notice to Borrower from or on behalf of Lender.

3. Payment of Principal and Interest. Principal and interest shall be paid as
follows:

(a) Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.

(b) Interest Computation. Interest under this Note shall be computed on the
basis of (check one only):

30/360. A 360-day year consisting of twelve 30-day months.



      [ X ] Actual/360. A 360-day year. The amount of each monthly payment made
by Borrower pursuant to Paragraph 3(d) below that is allocated to interest will
be based on the actual number of calendar days during such month and shall be
calculated by multiplying the unpaid principal balance of this Note by the per
annum Interest Rate, dividing the product by 360 and multiplying the quotient by
the actual number of days elapsed during the month. Borrower understands that
the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

(c) Interest Accrual. Interest shall accrue on the unpaid principal balance of
this Note at the Fixed Rate or the Adjustable Rate, as applicable. Interest
shall accrue at the Fixed Rate until the First Rate Change Date. Thereafter,
interest shall accrue at the Adjustable Rate. During the Adjustable Rate Period,
the Adjustable Rate shall change on each Rate Change Date until the loan is
repaid in full.

(d) Monthly Installments.

(1) Fixed Rate Period. (Check one only.)

Amortizing Loan.

Consecutive monthly installments of principal and interest, each in the amount
of       Dollars (US $     ), shall be payable on the First Payment Date and on
the first day of every month thereafter, until and including the First Rate
Change Date



      [ X ] Interest Only Loan. (Check one only)

30/360. If interest accrues based on a 30/360 interest computation, then
consecutive monthly installments of interest only, each in the amount of
     Dollars (US $     ), shall be payable on the First Payment Date and on the
first day of every month thereafter, until and including the First Rate Change
Date.



      [ X ] Actual/360. If interest accrues based on an Actual/360 interest
computation, the amount of Fifty Two Thousand Six Hundred Fourteen and 60/100
Dollars (US $52,614.60), shall be payable on the First Payment Date and
thereafter consecutive monthly installments of interest only, shall be payable
as follows:



  (1)   Forty Seven Thousand Five Hundred Twenty Two and 86/100 Dollars (US
$47,522.86), shall be payable on the first day of each month during the term
hereof which follows a 28-day month;



  (2)   Forty Nine Thousand Two Hundred Twenty and 11/100 Dollars (US
$49,220.11), shall be payable on the first day of each month during the term
hereof which follows a 29-day month,



  (3)   Fifty Thousand Nine Hundred Seventeen and 35/100 Dollars (US
$50,917.35), shall be payable on the first day of each month during the term
hereof which follows a 30-day month, or



  (4)   Fifty Two Thousand Six Hundred Fourteen and 60/100 Dollars (US
$52,614.60), shall be payable on the first day of each month during the term
hereof which follows a 31-day month,

until and including the First Rate Change Date.

Partial Interest Only Loan.



  (1)   Interest Only Period. Commencing on the First Interest Only Payment Date
and on the first day of every month until and including the Last Interest Only
Payment Date, consecutive monthly installments of interest only shall be payable
and in an amount equal to one of the following (check one only):

30/360. If interest accrues based on a 30/360 interest computation, then
consecutive monthly installments of interest only, each in the amount of      
     Dollars (US $     ).

Actual/360. If interest accrues based on an Actual/360 interest computation, the
amount of      Dollars (US $     ) shall be payable on the First Interest Only
Payment Date and thereafter consecutive monthly installments of interest only
shall be payable as follows:



      (i)      Dollars (US $     ), shall be payable on the first day of each
month during the term hereof which follows a 28-day month;



      (ii)      Dollars (US $     ), shall be payable on the first day of each
month during the term hereof which follows a 29-day month,



      (iii)      Dollars (US $     ), shall be payable on the first day of each
month during the term hereof which follows a 30-day month, or



      (iv)      Dollars (US $     ), shall be payable on the first day of each
month during the term hereof which follows a 31-day month,



  (2)   Amortizing Period. Commencing on the First Principal and Interest
Payment Date and on the first day of every month thereafter, until and including
the First Rate Change Date, consecutive monthly installments of principal and
interest shall be due and payable, each in the amount of      Dollars (US
$     ).

(2) Adjustable Rate Period. (Check one only)

Amortizing Loan. If the Loan is an amortizing Loan, consecutive monthly
installments of principal and interest, each in the amount of the Required
Monthly Payment (defined below), shall be payable on the first day of each month
beginning on the First Payment Change Date and on each Payment Change Date
thereafter until the entire unpaid principal balance evidenced by this Note is
fully paid. The initial Required Monthly Payment shall be the amount required to
pay the unpaid principal balance of this Note in equal monthly installments,
including accrued interest at the Adjustable Rate over the Remaining
Amortization Period. Thereafter, to the extent that the Adjustable Rate has
changed, the Required Monthly Payment shall change on each Payment Change Date,
and shall be in such amount as shall cause the unpaid principal balance of the
Note to be amortized over the Remaining Amortization Period. Notwithstanding the
interest accrual method selected in paragraph 3(b) above, the amount of the
initial and all other Required Monthly Payments shall be calculated utilizing a
30/360 interest calculation payment schedule whether the amount allocated to
interest on the loan is based on a 360-day year consisting of twelve 30-day
months or on a 360-day year consisting of the actual number of days in each
month. Any remaining principal and interest, if not sooner paid, shall be due
and payable on the Maturity Date.



      [ X ] Interest-Only Loan. If the Loan is an interest-only Loan,
consecutive monthly installments of interest only, each in the amount of the
Required Monthly Payment (defined below), shall be payable on the First Payment
Change Date and on each Payment Change Date thereafter until the entire unpaid
principal balance evidenced by this Note is fully paid. The initial Required
Monthly Payment shall be calculated based on the outstanding principal balance
and the then-applicable Adjustable Rate. Thereafter, to the extent that the
Adjustable Rate has changed, the Required Monthly Payment shall change on each
Payment Change Date based on the then-applicable Adjustable Rate. The amount of
the initial and any changed Required Monthly Payment shall be calculated
utilizing the interest accrual method selected in paragraph 3(b) above. The
entire unpaid principal balance and accrued but unpaid interest, if not sooner
paid, shall be due and payable on the Maturity Date.

(i) Adjustable Rate. The Adjustable Rate shall be in effect beginning on the
First Rate Change Date. From and after each Rate Change Date until the next Rate
Change Date, the Adjustable Rate shall be the sum of (a) the Current Index, and
(b) the Margin, which sum is then rounded to three decimal places, subject to
the limitations that the Adjustable Rate shall not be less than the Margin.
Accrued interest on this Note shall be paid in arrears.

(ii) Notice of Interest Rate Change. Before each Payment Change Date, Lender
shall re-calculate the Adjustable Rate and shall notify Borrower (in the manner
specified in the Security Instrument for giving notices) of any change in the
Adjustable Rate and the Required Monthly Payment.

(iii) Correction to Required Monthly Payment. If Lender at any time determines,
in its sole but reasonable discretion, that it has miscalculated the amount of
the Required Monthly Payment (whether because of a miscalculation of the
Adjustable Rate or otherwise), then Lender shall give notice to Borrower of the
corrected amount of the Required Monthly Payment (and the corrected Adjustable
Rate, if applicable) and (a) if the corrected amount of the Required Monthly
Payment represents an increase, then Borrower shall, within 30 calendar days
thereafter, pay to Lender any sums that Borrower would have otherwise been
obligated under this Note to pay to Lender had the amount of the Required
Monthly Payment not been miscalculated, or (b) if the corrected amount of the
Required Monthly Payment represents a decrease thereof and Borrower is not
otherwise in breach or default under any of the terms and provisions of the
Note, the Security Instrument or any other loan document evidencing or securing
the Note, then Borrower shall thereafter be paid the sums that Borrower would
not have otherwise been obligated to pay to Lender had the amount of the
Required Monthly Payment not been miscalculated.

(e) Payments Before Due Date. Any regularly scheduled monthly installment of
principal and interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.

(f) Accrued Interest. Any accrued interest remaining past due for 30 days or
more shall be added to and become part of the unpaid principal balance and shall
bear interest at the rate or rates specified in this Note. Any reference herein
to “accrued interest” shall refer to accrued interest which has not become part
of the unpaid principal balance. Any amount added to principal pursuant to the
Loan Documents shall bear interest at the applicable rate or rates specified in
this Note and shall be payable with such interest upon demand by Lender and
absent such demand, as provided in this Note for the payment of principal and
interest.

4. Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

5. Security. The Indebtedness is secured, among other things, by the Security
Instrument, and reference is made to the Security Instrument for other rights of
Lender concerning the collateral for the Indebtedness.

6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower. Lender may exercise this
option to accelerate regardless of any prior forbearance.

7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the 10th day of each month or if any other amount payable
under this Note or under the Security Instrument or any other Loan Document is
not received by Lender within 10 days after the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to
5 percent of such monthly installment or other amount due. Borrower acknowledges
that its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Loan and that it is extremely difficult
and impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Paragraph 8.

8. Default Rate. So long as any monthly installment or any other payment due
under this Note remains past due for 30 days or more, interest under this Note
shall accrue on the unpaid principal balance from the earlier of the due date of
the first unpaid monthly installment or other payment due, as applicable, at the
Default Rate. If the unpaid principal balance and all accrued interest are not
paid in full on the Maturity Date, the unpaid principal balance and all accrued
interest shall bear interest from the Maturity Date at the Default Rate.
Borrower also acknowledges that its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan, that,
during the time that any monthly installment or payment under this Note is
delinquent for more than 30 days, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender’s ability to meet its other obligations and to take advantage
of other investment opportunities, and that it is extremely difficult and
impractical to determine those additional costs and expenses. Borrower also
acknowledges that, during the time that any monthly installment or other payment
due under this Note is delinquent for more than 30 days, Lender’s risk of
nonpayment of this Note will be materially increased and Lender is entitled to
be compensated for such increased risk. Borrower agrees that the increase in the
rate of interest payable under this Note to the Default Rate represents a fair
and reasonable estimate, taking into account all circumstances existing on the
date of this Note, of the additional costs and expenses Lender will incur by
reason of the Borrower’s delinquent payment and the additional compensation
Lender is entitled to receive for the increased risks of nonpayment associated
with a delinquent loan.

9. Limits on Personal Liability.

(a) Except as otherwise provided in this Paragraph 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness. This
limitation on Borrower’s liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any obligations of Borrower.

(b) Borrower shall be personally liable to Lender for the repayment of a portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of:

(1) failure of Borrower to pay to Lender upon demand after an Event of Default,
all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence;

(2) failure of Borrower to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument;

(3) failure of Borrower to comply with Section 14(d) or (e) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports;

(4) fraud or written material misrepresentation by Borrower, Key Principal or
any officer, director, partner, member or employee of Borrower in connection
with the application for or creation of the Indebtedness or any request for any
action or consent by Lender; or

(5) failure to apply Rents, first, to the payment of reasonable operating
expenses (other than Property management fees that are not currently payable
pursuant to the terms of an Assignment of Management Agreement or any other
agreement with Lender executed in connection with the Loan) and then to Debt
Service Amounts, except that Borrower will not be personally liable (i) to the
extent that Borrower lacks the legal right to direct the disbursement of such
sums because of a bankruptcy, receivership or similar judicial proceeding, or
(ii) with respect to Rents that are distributed in any calendar year if Borrower
has paid all operating expenses and Debt Service Amounts for that calendar year.

(c) Borrower shall become personally liable to Lender for the repayment of all
of the Indebtedness upon the occurrence of any of the following Events of
Default:

(1) Borrower’s acquisition of any property or operation of any business not
permitted by Section 33 of the Security Instrument; or

(2) a Transfer that is an Event of Default under Section 21 of the Security
Instrument.

(d) To the extent that Borrower has personal liability under this Paragraph 9,
Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any guarantor, or pursued any
other rights available to Lender under this Note, the Security Instrument, any
other Loan Document or applicable law. For purposes of this Paragraph 9, the
term “Mortgaged Property” shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.

10. Voluntary and Involuntary Prepayments.

(a) A prepayment premium shall be payable in connection with any prepayment made
under this Note as provided below:

(1) Borrower may voluntarily prepay all (but not less than all) of the unpaid
principal balance of this Note only on the last calendar day of a calendar month
(the “Last Day of the Month”) and only if Borrower has complied with all of the
following:



  (i)   Borrower must give Lender at least 30 days (if given via U.S. Postal
Service) or 20 days (if given via facsimile, email or overnight courier), but
not more than 60 days, prior written notice of Borrower’s intention to make a
prepayment (the “Prepayment Notice”). The Prepayment Notice shall be given in
writing (via facsimile, email, U.S. Postal Service or overnight courier) and
addressed to Lender. The Prepayment Notice shall include, at a minimum, the
Business Day upon which Borrower intends to make the prepayment (the “Intended
Prepayment Date”).



  (ii)   Borrower acknowledges that the Lender is not required to accept any
voluntary prepayment of this Note on any day other than the Last Day of the
Month even (A) if Borrower has given a Prepayment Notice with an Intended
Prepayment Date other than the Last Day of the Month or (B) if the Last Day of
the Month is not a Business Day. Therefore, even if Lender accepts a voluntary
prepayment on any day other than the Last Day of the Month, for all purposes
(including the accrual of interest and the calculation of the prepayment
premium), any prepayment received by Lender on any day other than the Last Day
of the Month shall be deemed to have been received by Lender on the Last Day of
the Month and any prepayment calculation will include interest to and including
the Last Day of the Month in which such prepayment occurs. If the Last Day of
the Month is not a Business Day, then the Borrower must make the payment on the
Business Day immediately preceding the Last Day of the Month.



  (iii)   Any prepayment shall be made by paying (A) the amount of principal
being prepaid, (B) all accrued interest (calculated to the Last Day of the
Month), (C) all other sums due Lender at the time of such prepayment, and
(D) the prepayment premium calculated pursuant to Schedule A.



  (iv)   If, for any reason, Borrower fails to prepay this Note (A) within five
(5) Business Days after the Intended Prepayment Date or (B) if the prepayment
occurs in a month other than the month stated in the original Prepayment Notice,
then Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note
and to make such calculation as described in Schedule A attached hereto. For
purposes of such recalculation, such new prepayment date shall be deemed the
“Intended Prepayment Date.”

(2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.

(3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.

(b) Notwithstanding the provisions of Paragraph 10(a), no prepayment premium
shall be payable (1) with respect to any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument, or (2) as provided in subparagraph (b) of Schedule A.

(c) Schedule A is hereby incorporated by reference into this Note.

(d) Any required prepayment of less than the entire unpaid principal balance of
this Note shall not extend or postpone the due date of any subsequent monthly
installments or change the amount of such installments, unless Lender agrees
otherwise in writing.

(e) Borrower recognizes that any prepayment of the unpaid principal balance of
this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.

(f) Borrower further acknowledges that the prepayment premium provisions of this
Note are a material part of the consideration for the loan evidenced by this
Note, and acknowledges that the terms of this Note are in other respects more
favorable to Borrower as a result of the Borrower’s voluntary agreement to the
prepayment premium provisions.

11. Costs and Expenses. Borrower shall pay on demand all expenses and costs,
including fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation, incurred by Lender as a result of any default under this
Note or in connection with efforts to collect any amount due under this Note, or
to enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.

12. Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

13. Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.

14. Loan Charges. Borrower and Lender intend at all times to comply with the law
of the State of Texas governing the maximum rate or amount of interest payable
on or in connection with this Note and the Indebtedness (or applicable United
States federal law to the extent that it permits Lender to contract for, charge,
take, reserve or receive a greater amount of interest than under Texas law). If
the applicable law is ever judicially interpreted so as to render usurious any
amount payable under this Note or under any other Loan Document, or contracted
for, charged, taken, reserved or received with respect to the Indebtedness, or
of acceleration of the maturity of this Note, or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by any
applicable law, then Borrower and Lender expressly intend that all excess
amounts collected by Lender shall be applied to reduce the unpaid principal
balance of this Note (or, if this Note has been or would thereby be paid in
full, shall be refunded to Borrower), and the provisions of this Note, the
Security Instrument and any other Loan Documents immediately shall be deemed
reformed and the amounts thereafter collectible under this Note or any other
Loan Document reduced, without the necessity of the execution of any new
documents, so at to comply with any applicable law, but so as to permit the
recovery of the fullest amount otherwise payable under this Note or any other
Loan Document. The right to accelerate the maturity of this Note does not
include the right to accelerate any interest which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to collect any
unearned interest in the event of acceleration. All sums paid or agreed to be
paid to Lender for the use, forbearance or detention of the Indebtedness shall,
to the extent permitted by any applicable law, be amortized, prorated, allocated
and spread throughout the full term of the Indebtedness until payment in full so
that the rate or amount of interest on account of the Indebtedness does not
exceed the applicable usury ceiling. Notwithstanding any provision contained in
this Note, the Security Instrument or any other Loan Document that permits the
compounding of interest, including any provision by which any accrued interest
is added to the principal amount of this Note, the total amount of interest that
Borrower is obligated to pay and Lender is entitled to receive with respect to
the Indebtedness shall not exceed the amount calculated on a simple (i.e.
noncompounded) interest basis at the maximum rate on principal amounts actually
advanced to or for the account of Borrower, including all current and prior
advances and any advances made pursuant to the Security Instrument or other Loan
Documents (such as for the payment of taxes, insurance premiums and similar
expenses or costs).

15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

17. Governing Law. This Note shall be governed by the law of the jurisdiction in
which the Land is located.

18. Captions. The captions of the paragraphs of this Note are for convenience
only and shall be disregarded in construing this Note.

19. Notices. All notices, demands and other communications required or permitted
to be given by Lender to Borrower pursuant to this Note shall be given in
accordance with Section 31 of the Security Instrument.

20. Consent to Jurisdiction and Venue. Borrower and Key Principal each agrees
that any controversy arising under or in relation to this Note shall be
litigated exclusively in the Property Jurisdiction. The state and federal courts
and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note. Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

21. WAIVER OF TRIAL BY JURY. BORROWER, KEY PRINCIPAL AND LENDER EACH (A) AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE
OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND BORROWER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED SCHEDULES. The following Schedules are attached to this Note:

          [ X ] Schedule A Prepayment Premium (required)
 
  Schedule B   Modifications to Multifamily Note

1

IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative.

BORROWER

Apartment REIT Park at North Gate, LP,
a Texas limited partnership

                  By:   Apartment REIT Park at North Gate GP, LLC,         a
Delaware limited liability company     Its:   General Partner             By:  
NNN Apartment REIT Holdings, L.P.,         a Virginia limited partnership    
 
  Its:   Manager  
 
        By:   NNN Apartment REIT, Inc.,             a Maryland corporation
 
      Its:   General Partner  

 
          By:   /s/ Stanley J. Olander
 
               
 
          Name:   S. Jay Olander
 
               
 
          Title:   Chief Executive Officer
 
               

Borrower’s Social Security/Employer ID Number: 26-0363010

Fannie Mae Commitment Number: 851687

2

PAY TO THE ORDER OF

WITHOUT RECOURSE

LENDER:

PNC ARCS LLC,
a Delaware limited liability company

     
By:
  /s/ Larry R. Sneathern
 
   
Its:
  Larry R. Sneathern
Senior Vice President

ARCS Loan Number: 310228780



    Fannie Mae Commitment Number: 851687

3

SCHEDULE A

PREPAYMENT PREMIUM

Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:



  (a)   If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:



  (i)   1% of the amount of principal being prepaid; or



  (ii)   The product obtained by multiplying:



  (A)   the amount of principal being prepaid,



      by



  (B)   the difference obtained by subtracting from the Fixed Rate on this Note
the yield rate (the “Yield Rate”) on the 4.500% U.S. Treasury Security due May,
2017 (the “Specified U.S. Treasury Security”), on the twenty-fifth Business Day
preceding (x) the Intended Prepayment Date, or (y) the date Lender accelerates
the Loan or otherwise accepts a prepayment pursuant to Paragraph 10(a)(3) of
this Note, as the Yield Rate is reported in The Wall Street Journal,



      by



  (C)   the present value factor calculated using the following formula:

1 — (1 + r)-n/12
r

[r = Yield Rate

n = the number of months remaining between (1) either of the following: (x) in
the case of a voluntary prepayment, the Last Day of the Month during which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

In the event that no Yield Rate is published for the Specified U.S. Treasury
Security, then the nearest equivalent non-callable U.S. Treasury Security having
a maturity date closest to the Yield Maintenance Period End Date of this Note
shall be selected at Lender’s discretion. If the publication of such Yield Rates
in The Wall Street Journal is discontinued, Lender shall determine such Yield
Rates from another source selected by Lender.



  (b)   Notwithstanding the provisions of Paragraph 10(a) of this Note, no
prepayment premium shall be payable with respect to any prepayment made on or
after the Yield Maintenance Period End Date.

  /s/ SJO
Borrower Initials

4